DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to the Preliminary Amendment dated 2/24/2022.
Claims 3, 10, 13, 15, 18, and 20 are amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on 4/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-2, 4-8, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,588,977 ("Wang") in view of U.S. Patent No. 8,918,439 ("Alatorre").
11.	As per claim 1, Wang substantially teaches a method (Wang, Abstract), comprising:
receiving at a client-side component, a specification of content to be stored in a cloud storage; dividing a portion of the content into a plurality of data chunks; identifying one or more data chunks of the plurality of data chunks that are to be sent via a network to be stored in the cloud storage: (Wang, Abstract; FIG. 3, reference numerals 202, 204, and 208; column 6, lines 8-29; and column 11, line 46, to column 13, line 14, where a request to store a file stored in a local storage device to cloud storage is received.  The request can be generated by a user or as part of a policy, which means that a component of the local storage (i.e., a client-side component) has received a request specifying a local file (i.e., content) to be stored to cloud storage.  In response, the local file is divided into chunks that are then associated with identifying information for storage to the cloud storage, at which point the chunks are loaded to the cloud storage.  The Examiner notes that the size of chunks to be transmitted to the cloud storage is chosen based on several factors, including an amount of network bandwidth that would be used.  This means that the system of Wang must transmit files stored in local storage via a network to the cloud storage.  Wang therefore substantially teaches receiving at a client-side component, a specification of content to be stored in a cloud storage; dividing a portion of the content into a plurality of data chunks; identifying one or more data chunks of the plurality of data chunks that are to be sent via a network to be stored in the cloud storage); and 
determining whether a batch size of the one or more identified data chunks meets a threshold size; and based on the determination of whether the batch size meets the threshold size, selecting a cloud storage destination: (Wang, Abstract; and column 7, lines 12-56, where policy component 150 may identify files eligible to store to cloud storage based on a file being greater than a file size threshold.  In other words, based on a file size of a file (i.e., a batch of one or more data chunks) being larger than a threshold set by a policy, the file may be stored to cloud storage.  Wang therefore substantially teaches determining whether a batch size of the one or more identified data chunks meets a threshold size; and based on the determination of whether the batch size meets the threshold size, selecting a cloud storage destination). 
Wang does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Alatorre teaches data lifecycle management within a cloud computing environment.
As per claim 1, Alatorre particularly teaches:
selecting a cloud storage destination among a plurality of different cloud storage destinations associated with different performance tiers: (Alatorre, Abstract; FIG. 4; FIG. 5; and column 7, line 56, to column 8, line 50, where data that is determined to be higher in value is stored to higher-performance tiers of cloud storage (e.g., a tier of flash memory storage devices); conversely, data that is determined to be lower in value is stored to lower-performance tiers of cloud storage (e.g., a tier of tape storage devices).  Alatorre therefore particularly teaches selecting a cloud storage destination among a plurality of different cloud storage destinations associated with different performance tiers).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Alatorre and Wang before them before the instant application was effectively filed, to modify the invention of Wang to include the principles of Alatorre of storing data to different tiers of cloud storage having different performance characteristics based on value of data being stored.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system flexibility and reliability by implementing data lifecycle management techniques that allow for automatic valuation of data and migration of the data between storage tiers to offer an improved migration strategy for moving data between storage tiers as the value of the data changes (Alatorre, Abstract).
As per claim 2, the rejection of claim 1 is incorporated, and Wang further substantially teaches further comprising:
receiving the portion of the content from a source system: (Wang, Abstract; FIG. 3, reference numerals 202, 204, and 208; column 2, lines 27-51; column 6, lines 8-29; column 7, line 12, to column 8, line 5; and column 11, line 46, to column 13, line 14, where the system of Wang stores data from a local storage to a tier of cloud storage.  The Examiner notes that the local storage may be operated by a user to perform tasks; the local storage may locally store data.  When data is stored to the cloud storage, the data is marked for storage from the local storage (i.e., from a source system) to the cloud storage.  Wang therefore substantially teaches receiving the portion of the content from a source system).
As per claim 4, the rejection of claim 1 is incorporated, and Wang further substantially teaches further comprising:
receiving an encryption key: (Wang, column 10, line 48, to column 11, line 10, where a data encryption key may be used to encrypt data stored to the cloud and may be stored with the encrypted data that has been stored to the cloud; the data encryption key may also be encrypted with a master encryption key (MEK).  When the encrypted data is to be used, the MEK may be used to decrypt the data encryption key, and the decrypted data encryption key may be used to decrypt the encrypted data.  Wang therefore substantially teaches receiving an encryption key). 
As per claim 5, the rejection of claim 1 is incorporated, and Wang further substantially teaches further comprising:
receiving a reference to a portion of the cloud storage to which the one or more identified data chunks are to be written: (Wang, Abstract; FIG. 2, reference numerals 210 and 212; and column 11, line 46, to column 13, line 14, where the system of Wang generates a stub file to be stored on local storage to replace data that is to be moved from local storage to cloud storage.  If a request is received to access the file that was moved from local storage to cloud storage, the stub file is used to redirect the request to the cloud storage system to access the file at the cloud storage location of the file; the stub file is thus a reference to a location in which data chunks are written to cloud storage.  Wang therefore substantially teaches receiving a reference to a portion of the cloud storage to which the one or more identified data chunks are to be written).
As per claim 6, the rejection of claim 1 is incorporated, and Wang further substantially teaches:
wherein in the event the batch size meets the threshold size, encrypting the one or more identified data chunks and writing the one or more identified data chunks to the cloud storage: (Wang, Abstract; (Wang, Abstract; and column 7, lines 12-56; and column 10, line 40, to column 11, line 10, where policy component 150 may identify files eligible to store to cloud storage based on a file being greater than a file size threshold.  In other words, based on a file size of a file (i.e., a batch of one or more data chunks) being larger than a threshold set by a policy, the file may be stored to cloud storage.  Data to be tiered to cloud storage may be encrypted.  Wang therefore substantially teaches wherein in the event the batch size meets the threshold size, encrypting the one or more identified data chunks and writing the one or more identified data chunks to the cloud storage). 
As per claim 7, the rejection of claim 6 is incorporated, and Wang further substantially teaches further comprising:
providing to a cloud server an indication that the one or more identified data chunks have been stored at a referenced portion of the cloud storage: (Wang, Abstract; FIG. 3, reference numerals 202, 204, and 208; FIG. 7; column 2, lines 27-51; column 6, lines 8-29; column 7, line 12, to column 8, line 5; column 11, line 46, to column 13, line 14; and column 15, line 42, to column 16, line 17, where the system of Wang moves data from local storage to cloud storage.  In moving data from local storage to cloud storage, the system of Wang divides data to be moved to cloud storage into cloud data objects (CDOs) that are stored to cloud storage and generates a master CDO that is stored to the cloud storage.  The Examiner notes that the master CDO indicates to the cloud storage (i.e., a server managing the cloud storage) that data associated with the master CDO has been moved to the cloud storage and is thus an indication that one or more data chunks have been stored at a location within the cloud storage.  Wang therefore substantially teaches providing to a cloud server an indication that the one or more identified data chunks have been stored at a referenced portion of the cloud storage).
As per claim 8, the rejection of claim 7 is incorporated, and Wang further substantially teaches:
wherein in response to receiving the indication, the cloud server generates metadata for the one or more identified data chunks that have been stored at the referenced portion of the cloud storage: (Wang, Abstract; FIG. 3, reference numerals 202, 204, and 208; FIG. 7; column 2, lines 27-51; column 4, 51, to column 5, line 7; column 6, lines 8-29; column 7, line 12, to column 8, line 5; column 11, line 46, to column 13, line 14; and column 15, line 42, to column 16, line 17, where the system of Wang creates a Cloud Metadata Object (CMO) that contains metadata relating to tiered data.  The Examiner notes that the CMO contains metadata relating to data that has been tiered to cloud storage; in order to generate the metadata, data must first be tiered to cloud storage so that metadata (e.g., a storage location in cloud storage) for the tiered data may be generated (i.e., the metadata is generated in response to an indication that data has been tiered to the cloud storage).  Wang therefore substantially teaches wherein in response to receiving the indication, the cloud server generates metadata for the one or more identified data chunks that have been stored at the referenced portion of the cloud storage). 
As per claim 18, the rejection of claim 1 is incorporated, and Wang further substantially teaches:
wherein identifying the one or more data chunks of the plurality of data chunks that are to be sent via the network to be stored in the cloud storage includes providing metadata associated with the plurality of data chunks to a cloud server: (Wang, Abstract; FIG. 3, reference numerals 202, 204, and 208; FIG. 7; column 2, lines 27-51; column 4, 51, to column 5, line 7; column 6, lines 8-29; column 7, line 12, to column 8, line 5; column 11, line 46, to column 13, line 14; and column 15, line 42, to column 16, line 17, where the system of Wang creates a Cloud Metadata Object (CMO) that contains metadata relating to tiered data.  The Examiner notes that the CMO contains metadata relating to data that has been tiered to cloud storage; in order to generate the metadata, data must first be tiered to cloud storage so that metadata (e.g., a storage location in cloud storage) for the tiered data may be generated (i.e., the metadata is generated in response to an indication that data has been tiered to the cloud storage).  Wang therefore substantially teaches wherein identifying the one or more data chunks of the plurality of data chunks that are to be sent via the network to be stored in the cloud storage includes providing metadata associated with the plurality of data chunks to a cloud server).
As per claim 19, Wang substantially teaches a computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for (Wang, column 11, lines 21-38):
receiving at a client-side component, a specification of content to be stored in a cloud storage; dividing a portion of the content into a plurality of data chunks; identifying one or more data chunks of the plurality of data chunks that are to be sent via a network to be stored in the cloud storage: (Wang, Abstract; FIG. 3, reference numerals 202, 204, and 208; column 6, lines 8-29; and column 11, line 46, to column 13, line 14, where a request to store a file stored in a local storage device to cloud storage is received.  The request can be generated by a user or as part of a policy, which means that a component of the local storage (i.e., a client-side component) has received a request specifying a local file (i.e., content) to be stored to cloud storage.  In response, the local file is divided into chunks that are then associated with identifying information for storage to the cloud storage, at which point the chunks are loaded to the cloud storage.  The Examiner notes that the size of chunks to be transmitted to the cloud storage is chosen based on several factors, including an amount of network bandwidth that would be used.  This means that the system of Wang must transmit files stored in local storage via a network to the cloud storage.  Wang therefore substantially teaches receiving at a client-side component, a specification of content to be stored in a cloud storage; dividing a portion of the content into a plurality of data chunks; identifying one or more data chunks of the plurality of data chunks that are to be sent via a network to be stored in the cloud storage); and 
determining whether a batch size of the one or more identified data chunks meets a threshold size; and based on the determination of whether the batch size meets the threshold size, selecting a cloud storage destination: (Wang, Abstract; and column 7, lines 12-56, where policy component 150 may identify files eligible to store to cloud storage based on a file being greater than a file size threshold.  In other words, based on a file size of a file (i.e., a batch of one or more data chunks) being larger than a threshold set by a policy, the file may be stored to cloud storage.  Wang therefore substantially teaches determining whether a batch size of the one or more identified data chunks meets a threshold size; and based on the determination of whether the batch size meets the threshold size, selecting a cloud storage destination). 
Wang does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Alatorre teaches data lifecycle management within a cloud computing environment.
As per claim 19, Alatorre particularly teaches:
selecting a cloud storage destination among a plurality of different cloud storage destinations associated with different performance tiers: (Alatorre, Abstract; FIG. 4; FIG. 5; and column 7, line 56, to column 8, line 50, where data that is determined to be higher in value is stored to higher-performance tiers of cloud storage (e.g., a tier of flash memory storage devices); conversely, data that is determined to be lower in value is stored to lower-performance tiers of cloud storage (e.g., a tier of tape storage devices).  Alatorre therefore particularly teaches selecting a cloud storage destination among a plurality of different cloud storage destinations associated with different performance tiers).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Alatorre and Wang before them before the instant application was effectively filed, to modify the invention of Wang to include the principles of Alatorre of storing data to different tiers of cloud storage having different performance characteristics based on value of data being stored.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system flexibility and reliability by implementing data lifecycle management techniques that allow for automatic valuation of data and migration of the data between storage tiers to offer an improved migration strategy for moving data between storage tiers as the value of the data changes (Alatorre, Abstract).
As per claim 20, Wang substantially teaches a system (Wang, claim 7), comprising:
one or more processors configured to: (Wang, Abstract; and claim 7, where the system of Wang comprises at least one hardware processor that executes the method of Wang.  Wang therefore substantially teaches one or more processors configured to);
receive a specification of content to be stored in a cloud storage; divide a portion of the content into a plurality of data chunks; identify one or more data chunks of the plurality of data chunks that are to be sent via a network to be stored in the cloud storage: (Wang, Abstract; FIG. 3, reference numerals 202, 204, and 208; column 6, lines 8-29; and column 11, line 46, to column 13, line 14, where a request to store a file stored in a local storage device to cloud storage is received.  The request can be generated by a user or as part of a policy, which means that a component of the local storage (i.e., a client-side component) has received a request specifying a local file (i.e., content) to be stored to cloud storage.  In response, the local file is divided into chunks that are then associated with identifying information for storage to the cloud storage, at which point the chunks are loaded to the cloud storage.  The Examiner notes that the size of chunks to be transmitted to the cloud storage is chosen based on several factors, including an amount of network bandwidth that would be used.  This means that the system of Wang must transmit files stored in local storage via a network to the cloud storage.  Wang therefore substantially teaches receive a specification of content to be stored in a cloud storage; divide a portion of the content into a plurality of data chunks; identify one or more data chunks of the plurality of data chunks that are to be sent via a network to be stored in the cloud storage); and 
determine whether a batch size of the one or more identified data chunks meets a threshold size; and based on the determination of whether the batch size meets the threshold size, select a cloud storage destination: (Wang, Abstract; and column 7, lines 12-56, where policy component 150 may identify files eligible to store to cloud storage based on a file being greater than a file size threshold.  In other words, based on a file size of a file (i.e., a batch of one or more data chunks) being larger than a threshold set by a policy, the file may be stored to cloud storage.  Wang therefore substantially teaches determine whether a batch size of the one or more identified data chunks meets a threshold size; and based on the determination of whether the batch size meets the threshold size, select a cloud storage destination); and
a memory coupled to the one or more processors and configured to provide the one or more processor[s] with instructions: (Wang, Abstract; and claim 7, where the system of Wang may comprise a computer readable medium with instructions stored thereon that cause the system of Wang to perform acts to manage migration of data to tiers of cloud storage.  Wang therefore substantially teaches a memory coupled to the one or more processors and configured to provide the one or more processor[s] with instructions).
Wang does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Alatorre teaches data lifecycle management within a cloud computing environment.
As per claim 20, Alatorre particularly teaches:
select a cloud storage destination among a plurality of different cloud storage destinations associated with different performance tiers: (Alatorre, Abstract; FIG. 4; FIG. 5; and column 7, line 56, to column 8, line 50, where data that is determined to be higher in value is stored to higher-performance tiers of cloud storage (e.g., a tier of flash memory storage devices); conversely, data that is determined to be lower in value is stored to lower-performance tiers of cloud storage (e.g., a tier of tape storage devices).  Alatorre therefore particularly teaches select a cloud storage destination among a plurality of different cloud storage destinations associated with different performance tiers).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Alatorre and Wang before them before the instant application was effectively filed, to modify the invention of Wang to include the principles of Alatorre of storing data to different tiers of cloud storage having different performance characteristics based on value of data being stored.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system flexibility and reliability by implementing data lifecycle management techniques that allow for automatic valuation of data and migration of the data between storage tiers to offer an improved migration strategy for moving data between storage tiers as the value of the data changes (Alatorre, Abstract).

21.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,588,977 ("Wang") in view of U.S. Patent No. 8,918,439 ("Alatorre") and further in view of U.S. Patent No. 10,037,337 ("Shanmuganathan").
22.	As per claim 3, the rejection of claim 1 is incorporated, and Wang further substantially teaches wherein identifying the one or more data chunks of the plurality of data chunks that are to be sent via the network to be stored in the cloud storage includes:
computing one or more corresponding chunk identifiers for each of the data chunks: (Wang, Abstract; FIG. 2, reference numerals 204 and 206; column 2, lines 27-51; column 6, lines 8-29; column 7, line 12, to column 8, line 5; and column 11, line 46, to column 13, line 14, where the system of Wang generates (i.e., computes) a cloud object identifier, an index number, and a chunk number for chunks that will be stored to cloud storage.  Wang therefore substantially teaches computing one or more corresponding chunk identifiers for each of the data chunks).
Neither Wang nor Alatorre appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Shanmuganathan teaches global deduplication.
As per claim 3, Shanmuganathan particularly teaches:
sending the one or more corresponding chunk identifiers to a file system manager, wherein the file system manager compares the one or more corresponding chunk identifiers to chunk identifiers included in a deduplication table; and receiving from the file system manager an indication of one or more chunk identifiers that are not included in the deduplication table: (Shanmuganathan, Abstract; FIG. 4; FIG. 6; column 1, lines 42-56; column 5, lines 56, to column 6, line 11; and column 6, line 36, to column 7, line 27, where a fingerprint is generated for a chunk of data.  Deduplicator 208 (i.e., a file system manager) compares the fingerprint to one or more entries in a deduplication map; when the fingerprint does not match any of the one or more entries in the deduplication map, deduplicator 208 (i.e., a file system manager) of Shanmuganathan writes the chunk of data to storage 415 and updates the deduplication map to indicate the location of the newly written chunk of data.  Shanmuganathan therefore particularly teaches sending the one or more corresponding chunk identifiers to a file system manager, wherein the file system manager compares the one or more corresponding chunk identifiers to chunk identifiers included in a deduplication table; and receiving from the file system manager an indication of one or more chunk identifiers that are not included in the deduplication table).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Shanmuganathan, Alatorre, and Wang before them before the instant application was effectively filed, to modify the combination of Alatorre with Wang to include the principles of Shanmuganathan of performing data deduplication in a cloud storage environment.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing deduplication techniques that a write pointer to original data instead of writing duplicate data (Shanmuganathan, column 7, lines 1-6). 

23.	Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,588,977 ("Wang") in view of U.S. Patent No. 8,918,439 ("Alatorre") and further in view of USPGPUB 2007/0234369 ("Paramisivam").
24.	As per claim 9, the rejection of claim 1 is incorporated, but neither Wang nor Alatorre appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Paramisivam teaches policy based message aggregation framework.
As per claim 9, Paramisivam particularly teaches:
wherein in the event the batch size does not meet the threshold size, determining whether a batch period is equal to or greater than a batch threshold period: (Paramisivam, Abstract; FIG. 3; paragraphs 0018, 0025, 0028-0033, where the system of Paramisivam aggregates messages based on a configuration policy.  The configuration policy used to batch messages may be based on, among other parameters, a number of aggregated bytes (i.e., a size) to be in a batch and a policy-defined time period for aggregating messages such that messages received within the policy-defined time period are included in a batch.  If a message is received during a first policy-defined time period, the message is included in a first batch.  If a subsequent message is received before expiration of the first policy-defined time period, the subsequent message is added to the first batch; however, if the subsequent message is received after the first policy-defined time period has elapsed, the subsequent message is not added to the first batch but is instead added to a second batch.  Paramisivam therefore particularly teaches wherein in the event the batch size does not meet the threshold size, determining whether a batch period is equal to or greater than a batch threshold period).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Paramisivam, Alatorre, and Wang before them before the instant application was effectively filed, to modify the combination of Alatorre with Wang to include the principles of Paramisivam of assembling data into batches prior to performing an action on the data.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by lowering the overhead involved with performing a single action by performing a batch of actions ate one time (Paramisivam, paragraph 0006).
As per claim 10, the rejection of claim 9 is incorporated, and Wang further substantially teaches further comprising:
receiving a subsequent portion of the content from a source system; and dividing the received subsequent portion into a second plurality of data chunks: (Wang, Abstract; FIG. 3, reference numerals 202, 204, and 208; column 6, lines 8-29; and column 11, line 46, to column 13, line 14, where a request to store a file stored in a local storage device to cloud storage is received.  The request can be generated by a user or as part of a policy, which means that a component of the local storage (i.e., a client-side component) has received a request specifying a local file (i.e., content) to be stored to cloud storage.  In response, the local file is divided into chunks that are then associated with identifying information for storage to the cloud storage, at which point the chunks are loaded to the cloud storage.  The Examiner notes that the size of chunks to be transmitted to the cloud storage is chosen based on several factors, including an amount of network bandwidth that would be used.  This means that the system of Wang must transmit files stored in local storage via a network to the cloud storage.  Wang therefore substantially teaches receiving a subsequent portion of the content from a source system; and dividing the received subsequent portion into a second plurality of data chunks).
Paramisivam further particularly teaches:
determining that the batch period is not equal to or greater than the batch threshold period: (Paramisivam, Abstract; FIG. 3; paragraphs 0018, 0025, 0028-0033, where the system of Paramisivam aggregates messages based on a configuration policy.  The configuration policy used to batch messages may be based on, among other parameters, a number of aggregated bytes (i.e., a size) to be in a batch and a policy-defined time period for aggregating messages such that messages received within the policy-defined time period are included in a batch.  If a message is received during a first policy-defined time period, the message is included in a first batch.  If a subsequent message is received before expiration of the first policy-defined time period, the subsequent message is added to the first batch; however, if the subsequent message is received after the first policy-defined time period has elapsed, the subsequent message is not added to the first batch but is instead added to a second batch.  Paramisivam therefore particularly teaches determining that the batch period is not equal to or greater than the batch threshold period). 
As per claim 11, the rejection of claim 10 is incorporated, and Wang further substantially teaches further comprising:
identifying one or more data chunks of the second plurality of data chunks that are to be sent via the network to be stored in the cloud storage: (Wang, Abstract; FIG. 3, reference numerals 202, 204, and 208; column 6, lines 8-29; and column 11, line 46, to column 13, line 14, where a request to store a file stored in a local storage device to cloud storage is received.  The request can be generated by a user or as part of a policy, which means that a component of the local storage (i.e., a client-side component) has received a request specifying a local file (i.e., content) to be stored to cloud storage.  In response, the local file is divided into chunks that are then associated with identifying information for storage to the cloud storage, at which point the chunks are loaded to the cloud storage.  The Examiner notes that the size of chunks to be transmitted to the cloud storage is chosen based on several factors, including an amount of network bandwidth that would be used.  This means that the system of Wang must transmit files stored in local storage via a network to the cloud storage.  Wang therefore substantially teaches identifying one or more data chunks of the second plurality of data chunks that are to be sent via the network to be stored in the cloud storage).
As per claim 12, the rejection of claim 11 is incorporated, and Paramisivam further particularly teaches further comprising:
generating a batch of data chunks that includes the one or more identified data chunks of the plurality of data chunks and the one or more identified data chunks of the second plurality of data chunks: (Paramisivam, Abstract; FIG. 3; paragraphs 0018, 0025, 0028-0033, where the system of Paramisivam aggregates messages based on a configuration policy.  The configuration policy used to batch messages may be based on, among other parameters, a number of aggregated bytes (i.e., a size) to be in a batch and a policy-defined time period for aggregating messages such that messages received within the policy-defined time period are included in a batch.  If a message is received during a first policy-defined time period, the message is included in a first batch.  If a subsequent message is received before expiration of the first policy-defined time period, the subsequent message is added to the first batch; however, if the subsequent message is received after the first policy-defined time period has elapsed, the subsequent message is not added to the first batch but is instead added to a second batch.  The Examiner notes that when multiple messages (e.g.,  a first message and a second message) are received before the policy-defined time period has elapsed, the multiple messages are included in the same batch.  Paramisivam therefore particularly teaches generating a batch of data chunks that includes the one or more identified data chunks of the plurality of data chunks and the one or more identified data chunks of the second plurality of data chunks).
As per claim 13, the rejection of claim 12 is incorporated, and Wang further substantially teaches further comprising:
determining whether a batch size of the batch of data chunks meets a threshold size: (Wang, Abstract; and column 7, lines 12-56, where policy component 150 may identify files eligible to store to cloud storage based on a file being greater than a file size threshold.  In other words, based on a file size of a file (i.e., a batch of one or more data chunks) being larger than a threshold set by a policy, the file may be stored to cloud storage.  Wang therefore substantially teaches determining whether a batch size of the batch of data chunks meets a threshold size).
As per claim 14, the rejection of claim 13 is incorporated, and Wang further substantially teaches further comprising:
in response to determining that the batch size of the batch of data chunks meets the threshold size, encrypting the batch of data chunks and writing the batch of data chunks to the selected cloud storage destination at the cloud storage: (Wang, Abstract; (Wang, Abstract; and column 7, lines 12-56; and column 10, line 40, to column 11, line 10, where policy component 150 may identify files eligible to store to cloud storage based on a file being greater than a file size threshold.  In other words, based on a file size of a file (i.e., a batch of one or more data chunks) being larger than a threshold set by a policy, the file may be stored to cloud storage.  Data to be tiered to cloud storage may be encrypted.  Wang therefore substantially teaches in response to determining that the batch size of the batch of data chunks meets the threshold size, encrypting the batch of data chunks and writing the batch of data chunks to the selected cloud storage destination at the cloud storage).
As per claim 15, the rejection of claim 9 is incorporated, and Wang further substantially teaches further comprising:
and writing the one or more identified data chunks to a storage of a data plane: (Wang, Abstract; FIG. 3, reference numerals 202, 204, and 208; column 6, lines 8-29; column 7, line 12-56; and column 11, line 46, to column 13, line 14, where a request to store a file stored in a local storage device to cloud storage is received.  The request can be generated by a user or as part of a policy, which means that a component of the local storage (i.e., a client-side component) has received a request specifying a local file (i.e., content) to be stored to cloud storage.  In response, the local file is divided into chunks that are then associated with identifying information for storage to the cloud storage, at which point the chunks are loaded to the cloud storage.  The Examiner notes that the size of chunks to be transmitted to the cloud storage is chosen based on several factors, including an amount of network bandwidth that would be used.  This means that the system of Wang must transmit files stored in local storage via a network to the cloud storage.  The Examiner notes that the cloud storage stores data in storage devices (i.e., to storage devices in data planes).  Wang therefore substantially teaches and writing the one or more identified data chunks to a storage of a data plane).
Paramisivam further particularly teaches:
determining that the batch period is equal to or greater than the batch threshold period: (Paramisivam, Abstract; FIG. 3; paragraphs 0018, 0025, 0028-0033, where the system of Paramisivam aggregates messages based on a configuration policy.  The configuration policy used to batch messages may be based on, among other parameters, a number of aggregated bytes (i.e., a size) to be in a batch and a policy-defined time period for aggregating messages such that messages received within the policy-defined time period are included in a batch.  If a message is received during a first policy-defined time period, the message is included in a first batch.  If a subsequent message is received before expiration of the first policy-defined time period, the subsequent message is added to the first batch; however, if the subsequent message is received after the first policy-defined time period has elapsed, the subsequent message is not added to the first batch but is instead added to a second batch.  Paramisivam therefore particularly teaches determining that the batch period is equal to or greater than the batch threshold period).
As per claim 16, the rejection of claim 15 is incorporated, and Wang further substantially teaches:
wherein a file system manager of the data plane aggregates the one or more identified data chunks and one or more other batches of data chunks: (Wang, Abstract; FIG. 3, reference numerals 202, 204, and 208; column 6, lines 8-29; column 7, line 12-56; and column 11, line 46, to column 13, line 14, where a request to store a file stored in a local storage device to cloud storage is received.  The request can be generated by a user or as part of a policy, which means that a component of the local storage (i.e., a client-side component) has received a request specifying a local file (i.e., content) to be stored to cloud storage.  In response, the local file is divided into chunks that are then associated with identifying information for storage to the cloud storage, at which point the chunks are loaded to the cloud storage.  Policy component 150 may identify files eligible to store to cloud storage based on a file being greater than a file size threshold.  In other words, based on a file size of a file (i.e., a batch of one or more data chunks) being larger than a threshold set by a policy, the file may be stored to cloud storage.  The Examiner notes that the size of chunks to be transmitted to the cloud storage is chosen based on several factors, including an amount of network bandwidth that would be used.  This means that the system of Wang must transmit files stored in local storage via a network to the cloud storage.  The Examiner notes that the cloud storage stores data in storage devices (i.e., to storage devices in data planes) such that the cloud storage aggregates chunks of data from local storage.  Wang therefore substantially teaches wherein a file system manager of the data plane aggregates the one or more identified data chunks and one or more other batches of data chunks).
As per claim 17, the rejection of claim 16 is incorporated, and Wang further substantially teaches:
wherein the file system manager of the data plane writes the aggregated data chunks to a cloud storage element object located at the cloud storage based on whether a cumulative size of the aggregated data chunks is greater than or equal to a threshold size: (Wang, Abstract; FIG. 3, reference numerals 202, 204, and 208; column 7, lines 12-56; column 6, lines 8-29; and column 11, line 46, to column 13, line 14, where a request to store a file stored in a local storage device to cloud storage is received.  The request can be generated by a user or as part of a policy, which means that a component of the local storage (i.e., a client-side component) has received a request specifying a local file (i.e., content) to be stored to cloud storage.  In response, the local file is divided into chunks that are then associated with identifying information for storage to the cloud storage, at which point the chunks are loaded to the cloud storage.  The Examiner notes that the size of chunks to be transmitted to the cloud storage is chosen based on several factors, including an amount of network bandwidth that would be used.  This means that the system of Wang must transmit files stored in local storage via a network to the cloud storage.  Policy component 150 may identify files eligible to store to cloud storage based on a file being greater than a file size threshold.  In other words, based on a file size of a file (i.e., a batch of one or more data chunks) being larger than a threshold set by a policy, the file may be stored to cloud storage.  Files stored to cloud storage may be stored to a Cloud Data Object (CDO), which is a cloud object containing the data tiered to the cloud storage.  Wang therefore substantially teaches wherein the file system manager of the data plane writes the aggregated data chunks to a cloud storage element object located at the cloud storage based on whether a cumulative size of the aggregated data chunks is greater than or equal to a threshold size). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135